                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
WELBY ACCELY,
                                                                    DOC #: _________________
                                                                    DATE FILED: 5/7/2021
                              Plaintiff,

               -against-

CONSOLIDATED EDISON COMPANY OF
NEW YORK, INC., in its official capacity,                              19 Civ. 5984 (AT)
ANDY FEEHAN, in his official and individual
capacity, DARREN BRINDISI, in his official                                  ORDER
and individual capacity, and THERESA KOHN
in her official and individual capacity,


                        Defendants.
ANALISA TORRES, District Judge:

        By letters dated April 22 and 28, 2021, Defendants seek to file 55 documents attached as
exhibits to the parties’ summary judgment briefing under seal. ECF Nos. 125, 134.

        There is a strong common law presumptive right of access to judicial documents. United
States v. Erie Cnty., N.Y., 763 F.3d 235, 239 (2d Cir. 2014). Such documents “should not remain
under seal absent the most compelling reasons.” Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982);
see also, e.g., United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“Financial records of
a wholly owned business, family affairs, illnesses, embarrassing conduct with no public
ramifications, and similar matters will weigh more heavily against access than conduct affecting
a substantial portion of the public.”).

        The information that Defendants seek to file under seal include Plaintiff’s performance
evaluations, see, e.g., ECF Nos. 105-5–105-8, full deposition transcripts covering a range of
topics, see, e.g., ECF No. 111-1, 121-1, and Plaintiff’s grievance forms, see, e.g., ECF No. 127-
7. Defendants have not demonstrated that the privacy interest they have identified outweighs the
public’s interest in disclosure. Lown v. Salvation Army, Inc., No. 04 Civ. 01562, 2012 WL
4888534, at *2 (S.D.N.Y. Oct. 12, 2012) (declining to seal a third party’s performance reviews,
despite the “significant weight” given to his privacy interests (citation omitted)). Additionally,
these materials have already been filed publicly. United States v. Avenatti, No. 19 Cr. 373, 2020
WL 70952, at *6 (S.D.N.Y. Jan. 6, 2020) (“In considering whether sealing is appropriate, an
important consideration is, of course, whether the information sought to be kept confidential is
already public.”).
        Accordingly, Defendants’ request to file 55 documents under seal is DENIED. The
parties may file redacted copies of these documents as permitted by Federal Rule of Civil
Procedure 5.2(a).

       SO ORDERED.

Dated: May 7, 2021
       New York, New York




                                              2
